Citation Nr: 0947631	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a disorder of the 
tonsils, also claimed as sleep apnea.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In March 2009, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a back disorder, an eye disorder, tinnitus, hypertension, 
a disability of the tonsils, and PTSD.  He claims that his 
back disorder, eye disorder, and PTSD all stem from a car 
accident that he was involved in while serving on active 
duty.  He explained, in his notice of disagreement, as well 
as at the videoconference hearing before the undersigned, 
that he and at least two other individuals were in a car 
accident between February 1974 and June 1974.  The car that 
the Veteran and his friends were in was traveling 
approximately 55 miles per hour when they hit a car that was 
parked in the right lane of a four lane highway just over the 
top of a hill.  The Veteran claims to have hit the windshield 
three times.  He indicated that he was hospitalized, that he 
received treatment and X-rays, and that he was injured as a 
result.  

The Board notes that service hospitalization records are 
sometimes stored separately from a Veteran's other service 
medical records.  An attempt to obtain any such separately 
stored records is warranted.  

The Veteran claims to have had ongoing back problems because 
of the accident.  He also claims that he has blurry vision as 
a result of the hard impact of his head on the windshield.  
He indicated that two or three months after the accident he 
had huge migraines and the doctor told him that his optic 
nerves were really strained and he needed to wear glasses.  
At the videoconference hearing he stated that he has 
astigmatism.

The Veteran claims that he is entitled to service connection 
for tinnitus because it was incurred during service.  The 
Veteran contends that he was a flight operations specialist, 
whereby he was frequently exposed to excessive noise from 
helicopter engines and jet turbine engines. 

The Veteran does not contend that his hypertension began 
during service.  Instead, he argues that his hypertension is 
aggravated because of his inability to exercise due to his 
back pain.  

He also argues that his tonsils disorder originated during 
advanced training.  During that time he reportedly developed 
tonsillitis and was hospitalized due to fever and infection.  
His tonsils swelled so much that he could not swallow.  He 
was on a liquid diet and was in the hospital for two weeks.  
After that time, he developed excess scar tissue in his 
throat, which now causes sleep apnea type breathing problems.  
He states that at night he sleeps with a machine with a mask.  

The Veteran claims that his PTSD is due to the abovementioned 
car accident.  He states that now he cannot ride in the 
passenger seat of a car because he gets very nervous, starts 
perspiring, and feels very uncomfortable.  Occasionally he 
will have a flashback involving the car accident in service.  

With regard to the Veteran's claims, the Board notes that the 
service entrance examination notes no abnormal findings.  
Blood pressure was 122/84.  Distant vision was 20/30 on the 
right and 20/20 on the left.  The service treatment records 
are negative for problems or complaints relating to the 
Veteran's back.  There are also no complaints or findings 
relating to hypertension or PTSD (or any other mental health 
condition).  A service treatment record from February 1973 
indicates that the Veteran's vision was 20/30 bilaterally.  A 
prescription for eye glasses was given.  In May 1973, July 
1973, and December 1974, the Veteran was seen for a sore 
throat and was diagnosed with acute tonsillitis and 
pharyngitis.  He was given penicillin.  

Although the Veteran requested and received an extension of 
60 days in which to submit medical evidence of his current 
medical conditions and medical opinions linking his current 
conditions to service, he did not submit any medical evidence 
or opinions.  In sum, the record contains no post-service 
medical records whatsoever.

The Board notes that in a letter received by VA in July 2009, 
from the Veteran and addressed to his U.S. Senator, the 
Veteran indicated that he has received treatment for his 
claimed conditions from the Salisbury, North Carolina VA 
Medical Center, as well as the West Palm Beach, Florida VA 
Medical Center.  These medical records are not contained in 
the claims folder.  Therefore, remand is required in order to 
obtain these treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Additionally, with respect to the Veteran's claim for 
entitlement to service connection for tinnitus, a review of 
the record reveals that the Veteran's military occupational 
specialty (MOS) was flight operations coordinator.  
Therefore, the Veteran's allegation of excessive noise 
exposure is consistent with his MOS.  

Although there is no current medical documentation of a 
diagnosis of tinnitus, the Veteran is competent to identify 
certain symptoms, such as ringing in the ears.  Under 
38 U.S.C.A. § 1154(a), due consideration must be given to lay 
evidence.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when 1) a layperson is 
competent to identify the medical condition; 2) the layperson 
is reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  In Davidson, it was 
determined that lay evidence is sufficient to identify a 
medical diagnosis only in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so.  The Board is of the opinion 
that the Veteran is competent to identify a medical diagnosis 
of tinnitus.

The Board concedes that the Veteran has tinnitus and in-
service noise exposure; however, that does not end the 
inquiry.  The record does not contain any report or history 
of post-occupational noise exposure, and there is no 
competent medical evidence of an etiological relationship 
between the tinnitus and the in-service noise exposure other 
than the Veteran's history of continuity.  Therefore, the 
Board finds that a VA examination with opinion is warranted.

Finally, the Board points out that if the VA medical records 
from the VA Medical Centers in Salisbury and/or West Palm 
Beach reveal evidence in support of the Veteran's claim, the 
RO should complete any other such development required under 
the VCAA, to include scheduling appropriate VA examinations 
and/or further attempting to verify the Veteran's alleged 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request any 
separately stored hospitalization records 
pertaining to the reported hospital 
treatment received by the Veteran at the 
Fort Rucker Hospital between February 1974 
and June 1974.

2.  Obtain copies of all treatment records 
from the VA Medical Centers in Salisbury, 
North Carolina and West Palm Beach, 
Florida, and associate them with the 
claims file.  

3.  Based upon a thorough review of the VA 
medical records obtained from the 
abovementioned facilities, any further 
development required by the VCAA, to 
include scheduling VA examinations or 
further attempting to verify the Veteran's 
alleged stressor, should be undertaken.

4.  Schedule the Veteran for a VA 
audiological examination in order to 
determine the nature and etiology of the 
Veteran's tinnitus.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon a review of the claims folder, 
the Veteran's medical and occupational 
history, the examination results, and sound 
medical principles, the examiner should 
provide an opinion with respect to the 
currently present tinnitus as to whether it 
is at least as likely as not that the 
disability is etiologically related to 
service, to include noise exposure therein.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


